Citation Nr: 0421590	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Whether the award of no more than a noncompensable 
evaluation for the service-connected scar of the right thigh 
in an April 1976 rating decision should be reversed or 
revised on the basis of clear and unmistakable error (CUE).  

2.  Whether the award of no more than a noncompensable 
evaluation for the service-connected scar of the left thigh 
in the April 1976 rating decision should be reversed or 
revised on the basis of CUE.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  



FINDINGS OF FACT

1.  The award of no more than a single, noncompensable 
evaluation for the service-connected scar of the right thigh 
in the April 1976 rating decision was reasonably supported by 
the evidence then of record; it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  

2.  The award of no more than a single, noncompensable 
evaluation for the service-connected scar of the left thigh 
in the April 1976 rating decision was reasonably supported by 
the evidence then of record; it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  





CONCLUSION OF LAW

The April 1976 rating decision awarding no more than 
noncompensable evaluations for the service-connected scars of 
the left and right thighs did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); 38 C.F.R. § 3.159 (2003).  

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.  



Factual Background

The veteran's service medical records reflect that, in July 
1972, he sustained shrapnel wounds to both thighs and the 
abdomen from an exploding .50 caliber round.  An examination 
revealed multiple small, superficial abrasions on the 
abdomen, and multiple small puncture wounds on both anterior 
thighs.  The examination also revealed a 1-cm. full thickness 
wound on the right proximal lateral thigh.  

The examiner noted that pulses and sensory examination were 
normal, and that gross motor function in the legs was okay.  
It was also noted that the veteran reported some pain on 
motion and palpation on the right proximal anterior thigh.  

The X-ray studies of the right thigh revealed a single 
fragment "anterolateral to proximal 1/3 of femur."  X-ray 
studies of the left thigh revealed a single fragment 
"anteromedial to mid femur."  It was noted that there was no 
bone involvement.  

Later that month, the veteran reported that he was 
experiencing persistent pain in his right thigh and 
difficulty walking.  The examination revealed moderate 
tenderness over the lateral thigh.  The examiner indicated 
that there were no other findings except for a healed entry 
wound on the right thigh.  

In a report of medical examination completed for separation 
in August 1972, an examiner found the veteran's lower 
extremities to be normal.  It was also noted that 
neurological examination was normal.  The veteran reported at 
that time that he had a piece of metal in his leg and that it 
was bothering him.  

In August 1972, the veteran filed a formal claim of service 
connection for a wound on his right thigh.  

Thereafter, in December 1972, the veteran's claim was denied 
by the RO because he had failed to report for scheduled VA 
examinations in September 1972 and November 1972.  

In a letter received in January 1976, the veteran indicated 
that he wished to "reopen" his claim of service connection 
for fragment wounds of both thighs.  He reported that he was 
experiencing problems with motion in both legs.  

In February 1976, the veteran underwent a VA medical 
examination.  It was noted that the veteran had sustained 
shrapnel wounds to both thighs while serving at Fort Riley, 
Kansas.  The veteran indicated that he was experiencing pain 
and that his legs felt heavy.  

The examination revealed the presence of a 1/2 by 1/4-inch scar 
on the right thigh, and a 1/2-cm. in diameter scar on the left 
thigh.  The examining physician determined that none of these 
scars were adherent or showed any muscle loss.  It was also 
found that they did not interfere with motion or strength in 
either lower extremity.  The examiner noted a diagnosis of 
scars, asymptomatic, both thighs.  

Arrangements were apparently made for the veteran to return 
for x-ray studies to be taken of both thighs.  However, he 
failed to report for these studies.  

In the April 1976 rating decision, the RO granted service 
connection for scars of the right and left thigh, and 
assigned noncompensable evaluations for each.  It was 
specifically noted that, because the veteran had failed to 
have x-ray studies taken of both thighs, it could not be 
determined if any fragment was still remaining in his thighs.  

In October 2001, the veteran's accredited representative 
submitted a statement arguing that CUE had been committed in 
the April 1976 rating decision.  

Specifically, the representative argued that the RO had erred 
by not awarding a separate disability rating of 10 percent 
for the right thigh under the criteria of Diagnostic Code 
(DC) 5314 for moderate disability in muscle group XIV.  

Similarly, the representative asserted that the RO had also 
erred by not awarding a separate rating of 10 percent for the 
left thigh based on moderate disability in muscle group XIV.  

The representative asserted that it was clear from the 
medical evidence that the veteran had retained fragments in 
both thighs, which would warrant a 10 percent evaluation 
under the applicable criteria.  In support of this 
contention, the representative pointed to the veteran's 
service medical records, which showed that x-ray studies 
obtained in August 1972 had revealed a small fragment in each 
thigh.  

The representative also pointed to notations in the service 
medical records showing that the veteran had complained of 
pain and tenderness in his right thigh.  It was argued that 
these complaints represent "cardinal signs of muscle 
disability" as set forth in 38 C.F.R. § 4.56 (1975).  

In a memorandum dated in October 2001, the representative 
clarified that they were not asserting that error had been 
committed in the assignment of a noncompensable evaluations 
based on the veteran's scars.  Instead, they were asserting 
that the veteran should have been awarded separate ratings 
for each thigh based on injury to muscle group XIV.  


Analysis

The veteran did not appeal of the April 1976 rating decision.  
Therefore, that decision became final.  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a)  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

If a claimant-appellant wished to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error was and, unless it was the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

It must be remembered that there was a presumption of 
validity to otherwise final decisions, and that where such 
decisions were collaterally attacked, and a CUE claim was 
undoubtedly a collateral attack, the presumption was even 
stronger.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

The law and regulations in effect at the time of the January 
1975 rating decision provided that in rating disabilities 
involving damage due to gunshot wounds, a slight 
(insignificant) muscle disability resulted from a simple 
wound of muscle without debridement, infection or effects of 
laceration.  History included service department record of a 
wound of slight severity, or brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Objective findings included minimal scarring; 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus; and no significant impairment of function and 
no retained or metallic fragments.  38 C.F.R. § 4.56(a) 
(1975).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of relatively short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History included 
service department record or other sufficient evidence of 
hospitalization in-service treatment for the wound and a 
record in the file of consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1975).  

The law and regulations in effect at the time of the January 
1975 rating decision also provided that a through and through 
injury, with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  38 C.F.R. § 4.72 
(1975).  

Pursuant to DC 5314, injury to Muscle Group XIV, for 
extension of the knee, flexion of the hip, and flexion of the 
knee, etc. of the, among other things, sartorius and vastus 
externus, vastus intermedius, and vastus internus group, a 40 
percent evaluation will be assigned with a severe disability.  
A moderately severe disability warrants a 30 percent 
disability, and a moderate disability will be assigned a 10 
percent disability.  Finally, a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5314 
(1975).  

For the reasons and bases that will be set forth, the Board 
finds that there is no evidence that the RO's interpretation 
of the facts in the April 1976 rating decision was 
"undebatably incorrect".  See Russell, 3 Vet. App. at 313.  

In essence, the Board finds that there is evidence which 
supports the RO's interpretation of the facts in the April 
1976 rating decision and that there was a factual basis for 
the RO's decision to not award separate disability ratings 
under DC 5314.  

As noted, the veteran and his representative have asserted 
that the RO erred in not assigning separate 10 percent 
disability ratings under DC 5314 for moderate disability in 
each thigh.  In support of this contention, the 
representative pointed to the veteran's service medical 
records, which showed that x-ray studies obtained in August 
1972 had revealed a small fragment in each thigh, and that he 
had complained of pain and tenderness in the right thigh.  

The Board acknowledges that the veteran's service medical 
records show the presence of retained metal fragments in both 
thighs as of August 1972, and that the veteran had complained 
of pain and tenderness prior to his discharge in August 1972.  

However, the Board notes that the service medical records 
were not the only medical evidence of record at the time of 
the April 1976.  In this regard, the Board notes the report 
of the VA medical examination conducted in February 1976.  
Although the veteran reported experiencing pain at that time, 
examination revealed no evidence of limitation of motion, 
muscle or strength loss or evidence of fatigue.  

Thus, the Board believes that this report can be reasonably 
interpreted to weigh against a finding that the veteran had 
been consistently experiencing the cardinal symptoms of 
muscle wounds, as required to warrant a finding of moderate 
disability under 38 C.F.R. § 4.72.  

Furthermore, the Board notes that the veteran failed to 
report for x-ray examination shortly after his examination.  
Thus, as specifically explained by the RO in the April 1976, 
it could not be determined whether any fragments were still 
remaining in the veteran's thighs.  

The veteran's representative appears to be arguing that, 
because a single retained fragment had been found to be 
present in each thigh on x-ray studies taken shortly after 
the initial injury in 1972, it should be presumed that they 
still existed at the time of his April 1976 examination.  

However, the Board must review the April 1976 rating decision 
under the standard of whether the RO's interpretation of the 
facts was "undebatably incorrect".  See Russell, 3 Vet. App. 
at 313.  

At the time of the April 1976 rating decision, almost four 
years had passed since the August 1972 x-ray studies were 
obtained showing evidence of a single retained fragment in 
each thigh.  In addition, the February 1976 physical 
examination was negative for any evidence of retained 
fragments in either thigh.  Furthermore, as stated, the 
veteran subsequently failed to report for x-ray examination, 
which the RO acknowledged would have been the most useful 
evidence for determining whether retained fragments were 
still present in either thigh.  

In light of the veteran's failure to report for x-ray 
studies, the Board believes that it was reasonable for the RO 
to rely on the report of the February 1976 physical 
examination, which was negative for any evidence of retained 
fragments, rather than the service medical records dated four 
years before.  In essence, the Board finds that the RO was 
not "undebatably incorrect" in its failure to find evidence 
of a moderate muscle disability as defined by the criteria of 
38 C.F.R. § 4.56.

As noted, allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of clear and unmistakable 
error.  Fugo, 6 Vet. App. at 44.

Thus, the Board finds that the veteran has not pled with any 
degree of specificity any error of law or fact that allegedly 
occurred, as required by law.  See Andre, 14 Vet. App. at 10.  

The Board further finds, therefore, that the veteran has 
failed to raise a valid claim of CUE in the April 1976 rating 
decision.  Accordingly, the veteran's attempt to raise a 
claim of CUE in the April 1976 rating decision is denied.  



ORDER

The award of no more than a noncompensable evaluation for the 
service-connected scar of the right thigh in the April 1976 
rating decision was not a product of clear and unmistakable 
error, and the appeal for revision or reversal of that 
decision is denied.  

The award of no more than a noncompensable evaluation for the 
service-connected scar of the left thigh in the April 1976 
rating decision was not a product of clear and unmistakable 
error, and the appeal for revision or reversal of that 
decision is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



